Citation Nr: 1210546	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-37 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for ear drum trauma.

2.  Entitlement to service connection for dysthymic disorder manifested by difficulty/restlessness sleeping, to include as due to an undiagnosed illness.

3.  Entitlement to compensation under 38 C.F.R. § 1151 for headaches, jaw injury, scar and seizures due to head injury.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, February 1991 to February 1991, and from March 2003 to February 2004, in part during the Gulf War Era.  The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO.

The Veteran testified before the Board by videoconference from the RO in October 2011.   A transcript of the hearing is associated with the claims file.

In July 2008 and November 2008 rating decisions, the RO granted service connection for costochondritis, tinnitus, and bilateral hearing loss.  Therefore, these issues are no longer on appeal.

The RO denied service connection for mediastinal cyst in September 2005.  The Veteran did not appeal that decision by filing a timely notice of disagreement.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of compensation under 38 C.F.R. § 1151 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Prior to the promulgation of a decision as to the matters of service connection for ear drum trauma and for dysthymic disorder manifested by difficulty/restlessness sleeping, to include as due to an undiagnosed illness, the Veteran withdrew his appeal of the issues on the record at an October 2011 Board hearing.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the Substantive Appeal of a denial of service connection for ear drum trauma have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal by the Veteran of the Substantive Appeal of a denial of service connection for dysthymic disorder manifested by difficulty/restlessness sleeping, to include as due to an undiagnosed illness have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the Veteran at any time before the Board promulgates a decision.  The appeal must be withdrawn in writing or on the record at a hearing.  38 C.F.R. § 20.202. 20.204.  

The Veteran has withdrawn the issues of service connection for ear drum trauma and for dysthymic disorder, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, as the Board does not have jurisdiction to further review the appeal, it is dismissed.


ORDER

The appeal of a denial of service connection for ear drum trauma is dismissed.

The appeal of a denial of service connection for dysthymic disorder manifested by difficulty/restlessness sleeping, to include as due to an undiagnosed illness is dismissed.


REMAND


Because the veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review of the RO's December 2006 rating decision was properly initiated, and the RO was then obligated to furnish him a SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011) see generally Manlicon v. West, 12 Vet. App. 238 (1999).  The Board recognizes that the Veteran was sent a SOC in June 2007.  However, the representative of record at that time did not receive notice or a copy of the SOC and it is unclear whether the Veteran received a copy of the SOC given his change of address.  (See August 2010 Report of Contact).  In light of due process considerations, the Board will afford the Veteran another opportunity to perfect his appeal.  Unlike an NOD, the filing of a substantive appeal is not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Henderson v. Shinseki, 2011 WL 691592 (U.S.); (citing to Walters v. National Assn. of Radiation Survivors, 473 U.S. 305, 311, 105 (1985) ("process is designed to function throughout with a high degree of informality and solicitude for the claimant.").





Accordingly, the case is REMANDED for the following action:

Reissue a copy of the June 2007 statement of the case to the Veteran and his representative addressing the 38 U.S.C.A. § 1151 claim for headaches, jaw injury, scar and seizures due to head injury.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


